Lindsay, J.
In the case of Hall v. Keese, decided by this court at the Austin term, 1868, it was adjudged that the abolition of slavery in the State of Texas took place on the 19th day of June, 1865, when the authorized agent of the Dnited States gave official notification to the people of the State that *490all open public armed resistance to the national authority had ceased, and that full resumption of national and legal control had been accomplished; and, as the result of the war, that all slaves within its borders were thenceforth emancipate and free. The very declaration, by this accredited agent and military officer of the national government, was a recognition of the fact that up to that moment slavery existed in the State; and that, as a sequence to the necessity of repressing the rebellion, the government then exercised its right of destroying the institution by force. The consideration for the note sued on was a good and valuable one in law at the time the note was executed, to wit: on the 5th day of January, 1860. Slaves, by the laws of Texas, were then chattels, and vendible, and traffic in them was not repugnant to the constitution of the United States.
But the purchasers of the slaves, for which they gave the note sued on, rely upon a covenant in the bill of sale, executed and delivered to them at the time of sale, in which they were affirmed to be slaves for life. This covenant was only a pledge, or guaranty, of the legal status of the property at time of sale, and could not extend to what might be its future condition, any more than a covenant of soundness would be a guaranty that the slaves would never thereafter become sick. Whether or not the slaves sold died in the service of the purchasers, does not appear in the record. Nor -would it be material if it had so appeared. Being vendible chattels at the time of the sale, it is only important to inquire whose property they were on the 19th of June, 1865. If they were then the property of the makers of note sued on, and were at that time emancipated by a vis major, it is only the misfortune of the owner at that time, and he alone must sustain the loss of the property then destroyed.
The only legal defense set up by the defendants in the court below being the plea of partial payment, and there being no proof that even conduced to establish any other partial payments than what were admitted in the petition, this court will reverse the judgment. And proceeding to render such judg*491merit as should have been rendered in the District Court, it is ordered and adjudged that the plaintiff' do have judgment for the amount of the note sued on, with the interest therein stipulated to be paid, deducting credits therefrom, and granting him execution for the residue, with costs, after such abatement of said credits.
Reversed and rendered.